Citation Nr: 1023949	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08 07-722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1953 to 
September 1955.  The Veteran died in January 2007.  The 
appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision of the RO).  



FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2007 as the result of 
pulmonary fibrosis.  

2.  At the time of death, service connection had been granted 
for hyperkeratosis of the plantar surfaces of the left foot 
and right foot.   

3.  The Veteran is not shown to have manifested complaints or 
findings of pulmonary fibrosis in service or for many years 
thereafter.  

4.  The fatal pulmonary fibrosis is not shown to have been 
due to asbestos or smoke exposure or another event or 
incident of the Veteran's period of active service.  

5.  A service-connected disability is not shown to have 
caused or to have contributed materially in producing or 
accelerating the Veteran's demise.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by pulmonary fibrosis 
was not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2009).  

2.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Court of Appeals for Veterans Claims (Court) has held 
that in the context of a claim for DIC benefits, a VCAA 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided a VCAA notice letter to the appellant in 
February 2007, before the initial original adjudication of 
the DIC claim.  The letter notified the appellant of what 
information and evidence must be submitted to substantiate 
claim for DIC benefits, as well as what information and 
evidence must be provided by the appellant and what 
information and evidence would be obtained by VA.  She was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of her claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Regarding the Hupp notice requirements, the February 2007 
letter gave the appellant an explanation of the evidence and 
information required to substantiate a DIC claim and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

The RO did not notify the appellant that the Veteran had 
service-connected foot disabilities at the time of his death.  
However, there is evidence that the appellant had actual 
knowledge of these service-connected disabilities.  See the 
appellant's March 2008 VA Form 9.  

Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  

The Board concludes that the appellant has been afforded 
appropriate Hupp notice, and any defects in content of the 
notice has been cured by actual knowledge on the part of the 
appellant.  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The appellant was not provided with Dingess notice of 
evidence necessary to establish disability ratings or 
effective dates.  However, the appellant was given notice of 
what type of information and evidence she needed to 
substantiate the claim for service connection for the cause 
of death.  

The record establishes that the appellant has been afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, there is no prejudice to the appellant in 
the Board's considering this case on its merits.  

In addition, disability ratings and the rating schedule are 
not relevant to the benefit sought on appeal and any question 
as to the appropriate effective date to be assigned is moot 
as the claim has been denied.  Therefore, the Board finds the 
duty to notify provisions of VCAA have been fulfilled, and 
any defective notice is nonprejudicial to the appellant and 
is harmless error.  

In this case, the appellant had a meaningful opportunity to 
participate effectively in the processing of her claim, and 
any error regarding VCAA notice including any timing error 
was not prejudicial.  See Overton v. Nicholson, 20 Vet. App. 
427, 439 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim for service connection 
for the cause of the Veteran's death, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  

The Veteran's death certificate was obtained and associated 
with the claims folder.  The VA hospital treatment records 
showing treatment for pulmonary fibrosis were obtained and 
associated with the claims folder.  

The VA treatment records dated in 1961 and dated from 1988 to 
2006 were obtained and associated with the claims folder.  
There is no identified relevant evidence that has not been 
obtained.  In February 2007, August 2007, March 2008, and 
April 2009, the appellant notified VA that she had no 
additional evidence or information to submit.  

The Board has considered the possibility of obtaining a 
medical examination and/or opinion that specifically 
addresses the issue of whether the cause of the Veteran's 
death was in any way related to his military service.  See 38 
U.S.C.A. § 5103A(d), calling for an examination or opinion 
when necessary to make a decision on a claim.

However, in the circumstances of this case, there is no duty 
on the part of VA to obtain an opinion, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant 
has been advised of the need to submit competent medical 
evidence suggestive of a linkage between active service and 
the claimed disability (in this case, the Veteran's death).  

The appellant has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the appellant under VCAA, does not contain 
competent evidence to suggest that the Veteran's death is 
related to his military service.  38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The only evidence indicating that the Veteran's cause of 
death may be related to an in-service event are the 
appellant's own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  

The Court has held where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2002).  In 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  

The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2009).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

The appellant asserts that the Veteran's death was caused by 
his exposure to asbestos or other harmful substances during 
service.  The cause of the Veteran's death on January [redacted], 
2007 as shown on the death certificate was pulmonary 
fibrosis.  An autopsy was not performed.  At the time of the 
Veteran's death, service connection was in effect for 
hyperkeratosis of the plantar surfaces of each foot.  

The appellant in this case has presented no competent 
evidence to support her lay assertions that the Veteran's 
death due to a disease process that was related to exposure 
during service.  As noted, the Veteran's cause of death was 
pulmonary fibrosis.  

There is no showing of pulmonary fibrosis or other pulmonary 
disorder in service or for many years thereafter.  The 
enlistment examination dated in May 1953 and separation 
examination dated in September 1955 showed that the Veteran's 
lungs and chest were normal.  A Chest x-ray study also was 
reported to be negative.  The service treatment records do 
show treatment for the common cold with complaints of a 
cough, but an actual pulmonary or respiratory disorder was 
not diagnosed.  

The appellant asserts that the Veteran was exposed to 
asbestos in service.  During his lifetime, the Veteran had 
filed a claim of service connection for a respiratory 
disorder on the basis that it was due to asbestos and smoke 
from howitzers while on active duty.  See the Veteran's July 
2005 claim and the August 2005 statement.  

In the August 2005 statement, the Veteran stated that, in 
service, he was stationed in Germany and worked in placing 
wires in old, bombed out buildings and under ground.  He also 
reported being exposed to smoke from guns.  

The Veteran in this regard is competent to report and 
describe such observable events during service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  However, these statements 
alone are not competent evidence that the he was exposed to 
asbestos or other harmful substances in connection with his 
duties in service.  

These statements are general in nature and provide no basis 
for determining the extent of any claimed exposure.  
Moreover, the service records in this regard do not document 
exposure to asbestos or such substances.  See the Veteran's 
service treatment records.  The National Personnel Records 
Center (NPRC) in an August 2006 response stated that records 
of asbestos exposure were not located and the these records 
might be fire-related (destroyed in a fire at the NPRC in 
1973). 

Moreover, on this record, there is no competent evidence to 
causally link the Veteran's fatal pulmonary fibrosis to any 
event or incident of his active service.  

The evidence shows that the pulmonary fibrosis was first 
detected in 1987, over thirty years after service.  An April 
1987 pathology report noted an impression of fibrocaseous 
granuloma of the lower lobe of the right lung with severe 
emphysema and fibrosis, focal squamous metaplasia of the 
pleural surface of the lung, severe and extensive 
interstitial fibrosis; and severe interstitial fibrosis and 
lymphoid hyperplasia on biopsy of the upper lobe of the right 
lung.  

A VA hospital record dated in August 1988 indicates that the 
right lower lobe nodule was probably secondary to 
tuberculosis.  The record shows that tuberculosis was 
diagnosed in July 1988.  

The more recent treatment records show diagnoses of end stage 
pulmonary fibrosis and interstitial lung disease.  See VA 
treatment records dated in November 2000, July 2001, May 
2002, January 2005, July 2005, March 2006 and June 2006.  

The Veteran died on January [redacted], 2007 at a VA hospital.  VA 
hospital records indicate that the Veteran was admitted on 
January [redacted]with complaints of progressive symptoms of asthma.  

The record notes that the Veteran was a home hospice patient 
with end stage chronic obstructive pulmonary disease, 
moderately-severe pulmonary hypertension, and diagnostic 
congestive heart failure and cor pulmonale.  The Veteran was 
admitted to the hospital's hospice unit and died on January 
[redacted], 2007.  

During the Veteran's lifetime, when he was pursing service 
connection for pulmonary fibrosis, he submitted two 
statements from Dr. A.K.  In statements dated in August 2005 
and February 2006, Dr. A.K. stated that he was unable to 
determine the cause of the lung condition and that it was 
possible that it was caused by chemicals in smoke or from 
being exposed to asbestos.  

This statement that the lung disorder could be caused by 
smoke or exposure to asbestos merely raised the possibility 
of a relationship without comment on the likelihood of such a 
relationship.  

The Court has held that medical evidence that is speculative, 
general, or inconclusive in nature cannot support a claim.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that a claimed disorder "may or 
may not" be related to service is too speculative to 
establish any such relationship).  See also 38 C.F.R. § 3.102 
(reasonable doubt does not include resort to speculation or 
remote possibility). 

Of record are articles entitled Pulmonary Fibrosis- Causes, 
Symptoms, Diagnosis, Treatment, Cures, and Remedies for 
Pulmonary Fibrosis and What is Pulmonary Fibrosis?  The 
article indicates possible causes for pulmonary fibrosis such 
as exposure to chemicals, asbestos, occupational pollutants, 
viral infection and smoking.  

The second article indicates that the exact cause of 
pulmonary fibrosis was unknown but associations had been made 
with inhaled environmental and occupational pollutants, 
certain diseases, certain medication and therapeutic 
radiation.  

The Court has indicated that medical treatise evidence must 
demonstrate connection between service incurrence and present 
injury or condition.  Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Treatise evidence must "not simply provide 
speculative generic statements not relevant to the claim."  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  

Instead, the treatise evidence, "standing alone," must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Id.  

Generally, an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise is too general and inconclusive.  Mattern 
v. West, 12 Vet. App. 222, 227 (1999).  

In this case, the articles provide no more than generic 
information about pulmonary fibrosis and possible causes for 
this disease.  The articles cannot establish that, in the 
Veteran's case, the pulmonary fibrosis was related to any 
documented event or incident of his service.  

The appellant theorizes in this case that the pulmonary 
fibrosis was caused exposure to asbestos or other harmful 
chemicals or substances in service.  These assertions are 
afforded no probative weight in the absence of evidence that 
the appellant has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

There is no evidence which establishes that the appellant has 
medical expertise.  Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

The appellant is not competent to testify as to medical 
matters without medical training or qualified to render a 
medical opinion regarding the origin or etiology of the 
Veteran's pulmonary fibrosis.  

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  

On this record, the Board finds that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the Veteran's death.  



ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


